IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-88,571-01


                               IN RE TERRILL E CRUZ, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                     CAUSE NO. 2719 IN THE 100TH DISTRICT COURT
                          FROM COLLINGSWORTH COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 100th District Court of Collingsworth County, that more than 35 days have elapsed, and that

the application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of

Collingsworth County, is ordered to file a response, which may be made by submitting the record

on such habeas corpus application, submitting a copy of a timely filed order which designates issues

to be investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or
                                                                                                     2

stating that Relator has not filed an application for a writ of habeas corpus in Collingsworth County.

Should the response include an order designating issues, proof of the date the district attorney’s

office was served with the habeas application and that the 180-day time frame set out in TEX . R. APP .

P. 73.4(b)(5) has not expired shall also be submitted with the response. This application for leave

to file a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: June 27, 2018
Do not publish